                3:18-cr-30016-SEM-TSH # 180   Page 1 of 8
                                                                                 E-FILED
                                                        Friday, 30 July, 2021 09:22:37 AM
                                                            Clerk, U.S. District Court, ILCD

                UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF ILLINOIS
                    SPRINGFIELD DIVISION

MALCOLM TREZVANT,             )
                              )
        Petitioner-Defendant, )
                              )
        v.                    )       Case No. 18-cr-30016
                              )
UNITED STATES OF AMERICA, )
                              )
        Respondent-Plaintiff. )

                       ORDER AND OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Petitioner Malcolm Trezvant’s Motion to

Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C.

§ 2255 (d/e 117), and Petitioner’s letter motion (d/e 179), which

requests that any evidentiary hearing be held via video or

teleconferencing. For the reasons below, the Court schedules an

evidentiary hearing on Petitioner’s claim that trial counsel failed to

file an appeal after being directed to do so. The Court GRANTS

Petitioner’s motion (d/e 179) to conduct the evidentiary hearing via

videoconferencing. The Court DENIES Petitioner’s other grounds

for relief raised in his § 2255 Motion (d/e 117).



                              Page 1 of 8
                 3:18-cr-30016-SEM-TSH # 180   Page 2 of 8




                          I. BACKGROUND

     On December 5, 2018, a jury found Petitioner guilty of aiding

and abetting the distribution of five grams or more of

methamphetamine actual in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(B) and 18 U.S.C. § 2(a). See Jury Verdict (d/e 86); Indictment

(d/e 1). On April 5, 2019, this Court sentenced Petitioner to 72

months’ imprisonment and a four-year term of supervised release.

See Judgment (d/e 103). Petitioner did not appeal.

     Petitioner timely filed this Motion to Vacate, Set Aside, or

Correct Sentence Pursuant to 28 U.S.C. § 2255 (d/e 117) on March

11, 2020. The Government filed a response on April 22, 2021 (d/e

178). Petitioner did not file a reply, but did file a motion (d/e 179)

requesting that any evidentiary hearing be conducted via video or

teleconferencing so as to not impede his participation in the Bureau

of Prison’s Residential Drug Abuse Program.

                          II. LEGAL STANDARD

     Section 2255, “the federal prisoner’s substitute for habeas

corpus,” Brown v. Rios, 696 F.3d 638, 640 (7th Cir. 2012), permits

a prisoner incarcerated pursuant to an Act of Congress to request

that his sentence be vacated, set aside, or corrected if “the sentence

                              Page 2 of 8
                 3:18-cr-30016-SEM-TSH # 180   Page 3 of 8




was imposed in violation of the Constitution or laws of the United

States, or . . . the court was without jurisdiction to impose such

sentence, or . . . the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.” 28

U.S.C. § 2255(a). Relief under § 2255 is appropriate for “an error of

law that is jurisdictional, constitutional, or constitutes a

fundamental defect which inherently results in a complete

miscarriage of justice.” Harris v. United States, 366 F.3d 593, 594

(7th Cir. 2004) (quotation marks omitted).

     Petitioner raises a claim of ineffective assistance of counsel.

“[I]t is generally proper to raise arguments of ineffective assistance

of counsel for the first time on collateral review in a § 2255 petition

because such claims usually. . . involve evidence outside the

record.” Galbraith v. United States, 313 F.3d 1001, 1007 (7th Cir.

2002). The Sixth Amendment guarantees criminal defendants

effective assistance of counsel. Strickland v. Washington, 466 U.S.

668, 684-86 (1984). Under Strickland’s familiar two-part test, Mr.

Nelson must show both that his attorney’s performance was

deficient and that he was prejudiced as a result. Vinyard v. United

States, 804 F.3d 1218, 1225 (7th Cir. 2015). Courts, however,

                              Page 3 of 8
                 3:18-cr-30016-SEM-TSH # 180   Page 4 of 8




must “indulge a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance.”

Strickland, 466 U.S. at 690. A petitioner must also prove that he

has been prejudiced by his counsel’s representation by showing “a

reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different.” Id. at 694.

                              III. DISCUSSION

     In his § 2255 Motion, Petitioner alleges three grounds of

ineffective assistance of counsel: (1) that trial counsel was

ineffective for failing to file an appeal after Petitioner requested that

trial counsel do so; (2) that trial counsel was ineffective for failing to

object to the drug quantity finding in his presentence investigation

report (PSR), which impacted his guideline range; and (3) that trial

counsel was ineffective for failing to object to a two-point

enhancement in the PSR for obstruction of justice.

     The Government argues that an evidentiary hearing pursuant

to 28 U.S.C. § 2255(b) is needed to resolve Petitioner’s claim that

counsel was ineffective for failing to file an appeal after Petitioner

directed him to do so. “A hearing is required unless the record

conclusively shows that the movant is not entitled to relief.” Hicks

                               Page 4 of 8
                 3:18-cr-30016-SEM-TSH # 180   Page 5 of 8




v. United States, 886 F.3d 648, 650 (7th Cir. 2018); 28 U.S.C.

§ 2255(b). When considering whether the record conclusively

shows that the movant is not entitled to relief, “district courts may

not discount a petitioner's declarations simply because they may be

self-serving.” Sawyer v. United States, 874 F.3d 276, 279 (7th Cir.

2017) (citing Hill v. Tangherlini, 724 F.3d 965, 967 (7th Cir.

2013); Payne v. Pauley, 337 F.3d 767, 772 (7th Cir. 2003)).

     Here, Petitioner alleges that he directed trial counsel to file an

appeal both before and after sentencing, and attaches copies of

letters he alleges he sent to counsel requesting that an appeal be

filed. As the Supreme Court has held, trial counsel’s failure to file

an appeal when directed to do so by a defendant is per se ineffective

assistance of counsel, regardless of the likely outcome of the appeal.

Garza v. Idaho, 139 S. Ct. 138, 139 (2019). Accordingly, the Court

finds that an evidentiary hearing is required to determine whether

Petitioner’s factual allegations are true.

     Petitioner’s two other claims of ineffective assistance of

counsel, however, are without merit. Petitioner claims that trial

counsel should have objected to the PSR’s inclusion of an additional

26 grams of methamphetamine as relevant conduct for determining

                              Page 5 of 8
                3:18-cr-30016-SEM-TSH # 180   Page 6 of 8




the applicable drug quantity. Petitioner does not articulate which

26 grams of methamphetamine he believes should have been

excluded from his relevant conduct. Notably, at the sentencing

hearing, trial counsel did object to the drug quantity finding in the

PSR. The Court agreed, and lowered the drug quantity to which

Petitioner was held accountable from 248.85 grams to 56.6 grams

of Ice methamphetamine. See PSR, amended by interlineation, ¶21

(d/e 102). Petitioner has not provided any explanation as to why

this drug quantity finding was incorrect or what his trial counsel

could have argued to further reduce the drug quantity finding. The

Court finds that Petitioner has not shown that trial counsel’s

conduct was deficient or prejudicial for not make any additional

objections as to drug quantity.

     Petitioner also argues that trial counsel should have objected

to the application of the obstruction of justice enhancement under

§ 3C1.1 of the advisory Sentencing Guidelines, which added two-

points to his total offense level. See PSR, amended by

interlineation, ¶25 (d/e 102). Petitioner does not advance any

argument as to what legal basis his trial counsel would have had to

object to this enhancement. In his memorandum of law, Petitioner

                             Page 6 of 8
                3:18-cr-30016-SEM-TSH # 180   Page 7 of 8




summarizes the Supreme Court’s decision in Blakely v.

Washington, 124 S. Ct. 2531 (2004). See Memo of Law at 5-6 (d/e

117-1). Blakely held that a state court could not sentence a

defendant to more than three years above the statutory maximum

based on the sentencing judge’s finding that defendant acted with

deliberate cruelty because it violated the Sixth Amendment’s right

to a trial by jury. Id. Blakely does not have any obvious relevance

to Petitioner’s case, and Petitioner has not explained how he

believes it relates to his claim. As the Government notes, there was

ample basis for applying the two-point enhancement for obstruction

of justice based on Petitioner’s false testimony at trial. See United

States v. Godinez, 110 F.3d 448, 456 (7th Cir. 1997) (holding that a

two-point enhancement for obstructing justice is proper where

defendant testified falsely at his own trial). Trial counsel was not

ineffective for failing to make unreasonable objections at

sentencing. The Court, therefore, finds that Petitioner’s second and

third grounds of ineffective assistance of counsel in his § 2255

Motion are meritless and must be denied.




                             Page 7 of 8
                3:18-cr-30016-SEM-TSH # 180   Page 8 of 8




                             IV. CONCLUSION

     For the reasons stated above, the Court will hold an

evidentiary hearing pursuant to 28 U.S.C. § 2255(b) regarding

Petitioner Malcolm Trezvant’s claim that counsel was ineffective for

failing to file an appeal after Petitioner directed him to do so. The

Court GRANTS Petitioner’s Motion (d/e 179) and will hold the

hearing via videoconferencing. This case is set for an evidentiary

hearing to be conducted by videoconferencing on November 8,

2021, at 10:00 a.m., before Judge Sue E. Myerscough, Courtroom

1, Springfield, Illinois. Instructions for the videoconference are

attached. Pursuant to Rule 8(c) of the Rules Governing Section

2255 Proceedings in the United States District Court, the Court will

appoint counsel to represent Petitioner at this hearing.

     The Court DENIES Petitioner’s other claims of ineffective

assistance of counsel raised in his § 2255 motion (d/e 117).



ENTERED on this 29th day of July 2021.

                                 /s/ Sue E. Myerscough
                                 Sue E. Myerscough
                                 United States District Judge



                              Page 8 of 8
